DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 5 and 7, refers to a ratio.  It is not clear whether this is a weight or molar ratio.  For the purposes of this action, this ratio is being treated as a molar ratio.
Claim 10, at line 5, refers to a ratio.  It is not clear whether this is a weight or molar ratio.  For the purposes of this action, this ratio is being treated as a molar ratio.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2016/0005547) in light of D’Innocenzo et al. (Nature Comm. 5:3586, pp. 1-6).
Claims 1-3 and 5-14:  Seok teaches a process of forming a perovskite for a solar cell layer (Abst.), comprising the steps of: mixing methylammonium bromide (claimed A1X1) and lead dibromide (claimed M1X22) (claimed first reactant pair) at a molar ratio of 1:1 in an organic solvent to form a methylammonium leadtribromide solution (¶ 0226); mixing methylammonium chloride (claimed A2X3) and lead dichloride (claimed M2Cl2) (claimed second reactant pair) in an organic solvent to form a methylammonium leadtrichloride solution (¶ 0227); mixing these two solutions at a molar ratio of 0.6:0.4 (i.e. claimed third ratio between 1:1 and 1.5:1) (¶ 0228); depositing the mixed solution by spin coating onto a solid surface to form a liquid layer (¶ 0233); and drying the layer to form a solid solution (i.e. claimed perovskite crystal) adhered to the surface (¶ 0233) having the formula CH3NH3Pb(Cl1-mBrm)3 (¶ 0267, e.g.).
Seok teaches that the first reactant pair and second reactant pair are fixed mixed and then combined rather than teaching that all four components are mixed together.  However, it has been held that the selection of any order of mixing ingredients is prima facie obvious. MPEP § 2144.04(IV)(C).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have mixed the four components together rather than premixing the first and second reactant pairs.
Seok fails to teach that the molar ratio of the A2X3 component and the M2Cl2 component is 2:1 to 4:1.  D’Innocenzo teaches a process of forming substantially the same organo-lead perovskite material for a solar cell (Abst.; p. 1) and explains that different molar ratios can be selected for the components, such as a molar ratio of 3:1 for the methylammonium halide to lead dichloride reactant pair (p. 5, methods section).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a molar ratio of 3:1 for the molar ratio of the A2X3 component and the M2Cl2 component in the process of Seok with the predictable expectation of success.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seok and D’Innocenzo in light of Yang et al. (Science Vol 348, Issue 6240, pp. 1234-1237).
Claim 4:  Seok fails to teach that one of A1 or A2 is formamidinium.  Yang teaches a process of forming an organo-lead perovskite for a solar cell (Abst.) and explains that selecting formamidinium in place of methylammonium allows for broader absorption (Abst.).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected formamidinium in place of methylammonium as one of A1 or A2 in order to have allowed for broader absorption with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712